Citation Nr: 1040328	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a respiratory disease, 
claimed as chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1973 to July 1976. 

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran also initiated an appeal of the RO's May 2009 rating 
decision denying service connection for sinusitis and headaches.  
However, after the RO issued a statement of the case in response, 
the Veteran did not perfect his appeal by submitting any document 
that could be construed as a substantive appeal.  The appeals 
have not been perfected and will not be further considered in 
this decision.  38 C.F.R. § 20.200 (2010).


FINDING OF FACT

A respiratory disease is not the result of a disease or injury 
during the Veteran's active service.  


CONCLUSION OF LAW

A respiratory disease, including COPD, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated May 2007.  The content of this notice 
letter reflects compliance with pertinent regulatory provisions 
and case law, noted above.  In the letter, the RO acknowledged 
the Veteran's claim, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  It also identified the 
evidence it had received in support of the Veteran's claim and 
the evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  As shown above, the timing of the notice 
letter reflects compliance with this requirement as the RO sent 
it prior to initially adjudicating the claim in July 2007.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2009).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  

The RO did not provide an examination or obtain a medical opinion 
with regard to the Veteran's claim.  Under the VCAA, VA must 
afford a claimant an examination when the record contains 
competent evidence that he has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

As explained in greater detail below, in this case, there is no 
credible and competent evidence that the Veteran's COPD may be 
associated with his active service.  An examination is thus not 
mandated.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

To establish continuity after discharge, the evidence must 
demonstrate the following: (1) condition "noted" during 
service; (2) post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  Savage, 10 Vet. App. at 498 
(1997) (holding that, on the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent).  Once evidence is determined to be 
competent, its credibility must be evaluated.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency, a 
legal concept focusing on whether testimony may be heard and 
considered, and credibility, a factual determination focusing on 
the probative value of the evidence).   

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

According to the Veteran's initial application for this benefit, 
received in February 2007, he has been receiving treatment for 
COPD at VA since January 1974.  This report is not credible 
inasmuch the RO appears to have requested the Veteran's VA 
treatment records.  The earliest VA treatment record dated in 
September 2000, shows no previous treatment and appears to 
consist of an orientation to VA primary care.  In the report of 
medical history completed by the Veteran and signed by him in May 
1976, he indicated that he had never had asthma, shortness of 
breath, pain or pressure in the chest, or a chronic cough.  He 
reported no other respiratory history.

The initial private treatment records dated in February 2000, 
also make no mention of previous treatment.  As discussed below, 
the Veteran has reported varying histories at various times and 
has subsequently reported initial treatment in 1976.

According to a statement he submitted in July 2007, the Veteran 
first saw a doctor for COPD in August 1976 (his spouse allegedly 
drove him there), but he had no records dated from 1978 to 1999.  

The Veteran's service treatment records contain no findings 
referable to a respiratory disease or disability.  He asserted in 
his July 2007 statement that had he been given an examination in 
service, it would have shown a respiratory disease.  He was 
afforded such an examination; however.  On separation examination 
conducted in May 1976; an examiner noted a normal clinical 
evaluation of the Veteran's lungs and chest.  His report of 
medical history completed in May 1976, as just noted, reports no 
history of respiratory symptoms.

The initial post service record of treatment for a respiratory 
disability consists of a discharge summary from the Halifax 
Hospital dated in February 2000.  The Veteran had been admitted 
with marked shortness of breath.  The diagnosis was acute 
obstructive bronchitis.  No other history was reported, but he 
was advised to stop smoking.

During subsequent VA and private treatment visits, medical 
professionals continued to note pulmonary abnormalities, 
including mild to severe obstructive lung defects.  Medical 
professionals diagnosed multiple pulmonary and respiratory 
disorders, including COPD, at least once as part of the Veteran's 
asthma, but did not relate this disorder to the Veteran's active 
service and noted no specific history of such disease in service. 

The Veteran now claims that this disorder or symptoms thereof 
initially manifested in the 1970s.  The Board does not find the 
Veteran's statements in this regard credible.  In July 2007, the 
Veteran submitted a medical document from Prompt Medical, Inc., 
which had obviously been altered.  The original document, which 
records treatment for an asthma attack, is also in the claims 
file, is dated August 12, 2002, and notes the Veteran's age as 
50.  The more recent, altered document too records treatment for 
an asthma attack, but is dated August 12, 1976 and notes the 
Veteran's age as 24.  In addition, since treatment visits in 2000 
for respiratory/pulmonary complaints, the Veteran has been 
inconsistent in reporting his medical history.  Occasionally, he 
reported a childhood history of asthma; occasionally he denied 
any relevant medical history; occasionally he reported a past 
history of allergies only.  

In December 2007, the Veteran submitted a statement signed by 
Carl V. Clark, M.D., indicating that he had evaluated the Veteran 
in a pulmonary clinic for asthma, and the Veteran reported a 1976 
onset of asthma symptoms.  Dr. Clark noted that there was no 
history of respiratory disorders prior to 1976.  Dr. Clark's 
statement merely transcribes history related by the Veteran.  
That history has been found to be incredible.

The Veteran's assertions represent the only evidence of record 
linking his COPD to service.  In certain cases, lay assertions 
like the Veteran's may be considered competent evidence of 
continuity of symptomatology.  In this case, however, the 
statements are not credible and cannot serve to link the current 
disability to service.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim.  The benefit-of-the-doubt rule 
is therefore not for application, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a respiratory disease, claimed as COPD, is 
denied. 


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


